
	
		II
		109th CONGRESS
		2d Session
		S. 2670
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Reid (for
			 Mr. Kerry (for himself,
			 Mr. Kohl, and Mr. Lieberman)) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To restore fairness in the provision of
		  incentives for oil and gas production, and for other purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Energy Fairness for America
			 Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title;
				etc.
					Sec. 2. Termination of deduction for intangible drilling and
				development costs.
					Sec. 3. Termination of percentage depletion allowance for oil
				and gas wells.
					Sec. 4. Termination of enhanced oil recovery
				credit.
					Sec. 5. Termination of certain provisions of the Energy Policy
				Act of 2005.
					Sec. 6. Termination of certain tax provisions of the Energy
				Policy Act of 2005.
					Sec. 7. Revaluation
				of LIFO inventories of large integrated oil companies.
					Sec. 8. Modifications of foreign tax credit rules applicable to
				dual capacity taxpayers.
					Sec. 9. Rules relating to foreign oil and gas
				income.
					Sec. 10. Elimination of deferral for foreign oil and gas
				extraction income.
				
			2.Termination of
			 deduction for intangible drilling and development costs
			(a)In
			 generalSection 263(c) is
			 amended by adding at the end the following new sentence: This subsection
			 shall not apply to any taxable year beginning after the date of the enactment
			 of this sentence..
			(b)Conforming
			 amendmentsParagraphs (2) and
			 (3) of section 291(b) are each amended by striking section 263(c),
			 616(a), and inserting section 616(a).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Termination of
			 percentage depletion allowance for oil and gas wells
			(a)In
			 generalSection 613A is
			 amended by adding at the end the following new subsection:
				
					(f)TerminationFor purposes of any taxable year beginning
				after the date of the enactment of this subsection, the allowance for
				percentage depletion shall be
				zero.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Termination of
			 enhanced oil recovery credit
			(a)In
			 generalSection 43 is amended
			 by adding at the end the following new subsection:
				
					(f)TerminationThis section shall not apply to any taxable
				year beginning after the date of the enactment of this
				subsection.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			5.Termination of certain
			 provisions of the Energy Policy Act of 2005
			(a)In
			 generalThe following
			 provisions of the Energy Policy Act of 2005 are repealed on and after the date
			 of the enactment of this Act:
				(1)Section 342 (relating to program on oil and
			 gas royalties in-kind).
				(2)Section 343 (relating to marginal property
			 production incentives).
				(3)Section 344 (relating to incentives for
			 natural gas production from deep wells in the shallow waters of the Gulf of
			 Mexico).
				(4)Section 345 (relating to royalty relief for
			 deep water production).
				(5)Section 357 (relating to comprehensive
			 inventory of OCS oil and natural gas resources).
				(6)Subtitle J of title IX (relating to
			 ultra-deepwater and unconventional natural gas and other petroleum
			 resources).
				(b)Termination of
			 Alaska offshore royalty suspension
				(1)In
			 generalSection 8(a)(3)(B) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by
			 striking and in the Planning Areas offshore Alaska.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect on and after the date of the enactment of
			 this Act.
				6.Termination of certain
			 tax provisions of the Energy Policy Act of 2005
			(a)Electric
			 transmission property treated as 15-year propertySection 168(e)(3)(E)(vii) is amended by
			 inserting , and before the date of the enactment of the
			 Energy Fairness for America
			 Act after April 11, 2005.
			(b)Temporary
			 expensing of equipment used in refining liquid fuelsSection 179C(c)(1) is amended—
				(1)by striking January 1, 2012
			 and inserting the date of the enactment of the
			 Energy Fairness for America
			 Act, and
				(2)by striking January 1, 2008
			 and inserting the date of the enactment of the
			 Energy Fairness for America
			 Act.
				(c)Natural gas
			 distribution lines treated as 15-year propertySection 168(e)(3)(E)(viii) is amended by
			 striking January 1, 2011 and inserting the date of the
			 enactment of the Energy Fairness for America
			 Act.
			(d)Natural gas
			 gathering lines treated as 7-year propertySection 168(e)(3)(C)(iv) is amended by
			 inserting , and before the date of the enactment of the
			 Energy Fairness for America
			 Act after April 11, 2005.
			(e)Determination
			 of small refiner exception to oil depletion deductionSection 1328(b) of the Energy Policy Act of
			 2005 is amended by inserting and beginning before the date of the
			 enactment of the Energy Fairness for America
			 Act after this Act.
			(f)Amortization of
			 geological and geophysical expendituresSection 167(h) is amended by adding at the
			 end the following new paragraph:
				
					(5)TerminationThis subsection shall not apply to any
				taxable year beginning after the date of the enactment of the
				Energy Fairness for America
				Act.
					.
			(g)Effective
			 dateThe amendments made by
			 this section shall take effect on and after the date of the enactment of this
			 Act.
			7.Revaluation of LIFO
			 inventories of large integrated oil companies
			(a)General
			 ruleNotwithstanding any
			 other provision of law, if a taxpayer is an applicable integrated oil company
			 for its last taxable year ending in calendar year 2005, the taxpayer
			 shall—
				(1)increase, effective as of the close of such
			 taxable year, the value of each historic LIFO layer of inventories of crude
			 oil, natural gas, or any other petroleum product (within the meaning of section
			 4611) by the layer adjustment amount, and
				(2)decrease its cost of goods sold for such
			 taxable year by the aggregate amount of the increases under paragraph
			 (1).
				If the aggregate amount of the
			 increases under paragraph (1) exceed the taxpayer’s cost of goods sold for such
			 taxable year, the taxpayer’s gross income for such taxable year shall be
			 increased by the amount of such excess.(b)Layer adjustment
			 amountFor purposes of this
			 section—
				(1)In
			 GeneralThe term layer
			 adjustment amount means, with respect to any historic LIFO layer, the
			 product of—
					(A)$18.75, and
					(B)the number of barrels of crude oil (or in
			 the case of natural gas or other petroleum products, the number of
			 barrel-of-oil equivalents) represented by the layer.
					(2)Barrel-of-oil
			 equivalentThe term
			 barrel-of-oil equivalent has the meaning given such term by
			 section 29(d)(5) (as in effect before its redesignation by the Energy Tax
			 Incentives Act of 2005).
				(c)Application of
			 requirement
				(1)No change in
			 method of accountingAny
			 adjustment required by this section shall not be treated as a change in method
			 of accounting.
				(2)Underpayments of
			 estimated taxNo addition to
			 the tax shall be made under section 6655 of the Internal Revenue Code of 1986
			 (relating to failure by corporation to pay estimated tax) with respect to any
			 underpayment of an installment required to be paid with respect to the taxable
			 year described in subsection (a) to the extent such underpayment was created or
			 increased by this section.
				(d)Applicable
			 integrated oil companyFor
			 purposes of this section, the term applicable integrated oil
			 company means an integrated oil company (as defined in section 291(b)(4)
			 of the Internal Revenue Code of 1986) which has an average daily worldwide
			 production of crude oil of at least 500,000 barrels for the taxable year and
			 which had gross receipts in excess of $1,000,000,000 for its last taxable year
			 ending during calendar year 2005. For purposes of this subsection all persons
			 treated as a single employer under subsections (a) and (b) of section 52 of the
			 Internal Revenue Code of 1986 shall be treated as 1 person and, in the case of
			 a short taxable year, the rule under section 448(c)(3)(B) shall apply.
			8.Modifications of
			 foreign tax credit rules applicable to dual capacity taxpayers
			(a)In
			 GeneralSection 901 (relating
			 to credit for taxes of foreign countries and of possessions of the United
			 States) is amended by redesignating subsection (m) as subsection (n) and by
			 inserting after subsection (l) the following new subsection:
				
					(m)Special Rules
				Relating To Dual Capacity Taxpayers
						(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer to a foreign country or possession of the United States for any period
				shall not be considered a tax—
							(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
							(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
								(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
								(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
								Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
							(A)is subject to a levy of such country or
				possession, and
							(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
							(3)Generally
				applicable income taxFor
				purposes of this subsection—
							(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
							(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
								(i)persons who are not dual capacity
				taxpayers, and
								(ii)persons who are citizens or residents of
				the foreign country or possession.
								
			(b)Effective
			 Date
				(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
				(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
				9.Rules relating to
			 foreign oil and gas income
			(a)Separate Basket
			 for Foreign Tax Credit
				(1)Years before
			 2007Paragraph (1) of section
			 904(d) (relating to separate application of section with respect to certain
			 categories of income), as in effect for years beginning before 2007, is amended
			 by striking and at the end of subparagraph (H), by redesignating
			 subparagraph (I) as subparagraph (J), and by inserting after subparagraph (H)
			 the following new subparagraph:
					
						(I)foreign oil and gas income,
				and
						.
				(2)2007 and
			 afterParagraph (1) of
			 section 904(d), as in effect for years beginning after 2006, is amended by
			 striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting , and, and
			 by adding at the end the following:
					
						(C)foreign oil and gas
				income.
						
				(b)Definition
				(1)Years before
			 2007Paragraph (2) of section
			 904(d), as in effect for years beginning before 2007, is amended by
			 redesignating subparagraphs (H) and (I) as subparagraphs (I) and (J),
			 respectively, and by inserting after subparagraph (G) the following new
			 subparagraph:
					
						(H)Foreign oil and
				gas incomeThe term
				foreign oil and gas income has the meaning given such term by
				section 954(g).
						
				(2)2007 and
			 afterSection 904(d)(2), as
			 in effect for years after 2006, is amended by redesignating subparagraphs (J)
			 and (K) as subparagraphs (K) and (L) and by inserting after subparagraph (I)
			 the following:
					
						(J)Foreign oil and
				gas incomeFor purposes of
				this section—
							(i)In
				generalThe term
				foreign oil and gas income has the meaning given such term by
				section 954(g).
							(ii)CoordinationPassive category income and general
				category income shall not include foreign oil and gas income (as so
				defined).
							
				(c)Conforming
			 amendments
				(1)Section 904(d)(3)(F)(i) is amended by
			 striking or (E) and inserting (E), or (I).
				(2)Section 907(a) is hereby repealed.
				(3)Section 907(c)(4) is hereby
			 repealed.
				(4)Section 907(f) is hereby repealed.
				(d)Effective
			 dates
				(1)In
			 generalThe amendments made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(2)Years after
			 2006The amendments made by
			 paragraphs (1)(B) and (2)(B) shall apply to taxable years beginning after
			 December 31, 2006.
				(3)Transitional
			 rules
					(A)Separate basket
			 treatmentAny taxes paid or
			 accrued in a taxable year beginning on or before the date of the enactment of
			 this Act, with respect to income which was described in subparagraph (I) of
			 section 904(d)(1) of such Code (as in effect on the day before the date of the
			 enactment of this Act), shall be treated as taxes paid or accrued with respect
			 to foreign oil and gas income to the extent the taxpayer establishes to the
			 satisfaction of the Secretary of the Treasury that such taxes were paid or
			 accrued with respect to foreign oil and gas income.
					(B)CarryoversAny unused oil and gas extraction taxes
			 which under section 907(f) of such Code (as so in effect) would have been
			 allowable as a carryover to the taxpayer’s first taxable year beginning after
			 the date of the enactment of this Act (without regard to the limitation of
			 paragraph (2) of such section 907(f) for first taxable year) shall be allowed
			 as carryovers under section 904(c) of such Code in the same manner as if such
			 taxes were unused taxes under such section 904(c) with respect to foreign oil
			 and gas extraction income.
					(C)LossesThe amendment made by subsection (c)(3)
			 shall not apply to foreign oil and gas extraction losses arising in taxable
			 years beginning on or before the date of the enactment of this Act.
					10.Elimination of
			 deferral for foreign oil and gas extraction income
			(a)General
			 ruleParagraph (1) of section
			 954(g) (defining foreign base company oil related income) is amended to read as
			 follows:
				
					(1)In
				generalExcept as otherwise
				provided in this subsection, the term foreign oil and gas income
				means any income of a kind which would be taken into account in determining the
				amount of—
						(A)foreign oil and gas extraction income (as
				defined in section 907(c)), or
						(B)foreign oil related income (as defined in
				section 907(c)).
						
			(b)Conforming
			 amendments
				(1)Subsections (a)(5), (b)(5), and (b)(6) of
			 section 954, and section 952(c)(1)(B)(ii)(I), are each amended by striking
			 base company oil related income each place it appears (including
			 in the heading of subsection (b)(8)) and inserting oil and gas
			 income.
				(2)Subsection (b)(4) of section 954 is amended
			 by striking base company oil-related income and inserting
			 oil and gas income.
				(3)The subsection heading for subsection (g)
			 of section 954 is amended by striking Foreign Base Company Oil Related Income
			 and inserting Foreign Oil
			 and Gas Income.
				(4)Subparagraph (A) of section 954(g)(2) is
			 amended by striking foreign base company oil related income and
			 inserting foreign oil and gas income.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after the date of the enactment of this Act, and to taxable years of United
			 States shareholders ending with or within such taxable years of foreign
			 corporations.
			
